Citation Nr: 1416075	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-37 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a neck disability (claimed as neck pain).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2009, the Veteran and his wife testified at a Board hearing before one of the undersigned Veterans Law Judges.  A copy of the hearing transcript is of record.  

In October 2009, the Board denied service connection for residuals of a head injury, a neck disability claimed as neck pain, vision loss, and slow speech, and found that new and material evidence had not been submitted to reopen previously denied claims for entitlement to service connection for headaches, a seizure disorder, adjustment problems with mixed emotions, and organic brain syndrome with memory loss.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2011 memorandum decision, the Court reversed the Board's October 2009 decision as to the denial of service connection for a vision loss disability, vacated the decision as to the denial of service connection for a neck disability claimed as neck pain, remanded those matters for adjudication consistent with the memorandum decision, and otherwise affirmed the Board decision.  

In October 2012, the Veteran's attorney requested another Board hearing on the matters remanded by the Court.  In March 2013, the Board granted service connection for vision loss in accordance with the Court's September 2013 memorandum decision, granted the Veteran's request for a Board hearing on the neck disability issue, and remanded the appeal for such hearing.

In October 2013, the Veteran and his spouse testified at a Board hearing before another of the undersigned Veterans Law Judges.  A copy of the hearing transcript is also of record.  

In a letter received in November 2013, the Veteran's lawyer waived the Veteran's right to a third hearing in connection with his claim.  Therefore, the matter is before a panel of three VLJs, two of whom have taken testimony at Board hearings.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (2002); 38 C.F.R. §§ 19.3, 20.707 (2013); see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

During the October 2013 Board hearing, the Veteran's attorney raised the issues of reopening claims for a psychiatric disability, to include posttraumatic stress disorder, and traumatic brain injury with memory loss, slow speech, and seizures.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In its September 2011 memorandum decision, the Court held that the Board failed to provide an adequate statement of reasons or bases as to why it found the Veteran's lay testimony regarding the onset of his neck pain not to be credible.  Specifically, the Court found that, in relying on a November 2007 VA examiner's opinion that the neck pain was "not likely related to the hatch injury" based on the lack of "documentation of the above problems" in the Veteran's service treatment records and the lack of "documentation of similar conditions immediately after he left service," that, "[i]n essence, the Board-by adopting the reasoning of the medical examiner-ha[d] determined that the [Veteran's] lay evidence as to the onset of his symptoms is not credible because it is 30 years old and unaccompanied by contemporaneous medical evidence."  

The Court concluded that, "[a]lthough the Board may consider the effects of the passage of time when weighing the credibility of a veteran's lay testimony, it 'cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.'"  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's attorney submitted a letter dated in January 2014 from a private physician, Dr. A.C., expressing the opinion that, after reviewing the record and examining the Veteran, "[t]here is no question here that [the Veteran] sustained significant and serious injury while in [service] which occurred as a result of a traumatic head injury on March 31, 1968" when he was struck by a hatch, and that such injury "resulted in posttraumatic syndrome" with numerous manifestations including "neck pain, aching and stiffness."  

Based on a review of this report, the Board makes the following findings of fact: the examiner based this opinion, in significant part, on the Veteran's report that (a) after being struck on the head with a hatch he "passed out" for "an unknown period of time," that (b) "when he awoke he was surrounded by a pool of blood," that (c) he had dizziness, grogginess, and a headache, and that (d) after returning to his quarters he experienced a headache, confusion, difficulty reading, memory problems, and neck pain.

However, service treatment records reflect that, on March 31, 1968, the Veteran was evaluated after a hatch fell on his head and caused him to bite his lip, and was diagnosed with laceration of the lower lip, with no follow-up treatment.  No other problems were cited.   

On April 1968 separation examination there was no indication of neck pain or problems resulting from head trauma.

Importantly, during his separation examination, the Veteran himself reported never having had any history of head injury and no neck pain, providing highly probative factual evidence against his own claim.  

Moreover, the first indication of any neck pain in the record is the Veteran's February 2007 claim for neck pain, and the record contains no treatment or diagnosis of any neck problems aside from Dr. A.C.'s January 2014 letter.  

Dr. A.C., in his reports, does not explain how any of this evidence is consistent with his assessment.

In light of the above, the case should be remanded for another VA examination.
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, during the October 2013 Board hearing, the Veteran asserted that pertinent private treatment records beginning in 1968 might be outstanding.  On remand, the AOJ should attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's claimed neck disability from the Detroit VA Medical Center, dated from October 2007 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any outstanding pertinent private treatment records, including any dating back to 1968 (if any).  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any neck disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  

Following a review of the claims file, to include service and post-service medical records, and particularly the November 2007 VA spine examination report and January 2014 letters of Dr. A.C., and the examination results, the examiner should determine whether the Veteran has a neck disability.  If such disability is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to the March 31, 1968, incident whereby a hatch fell on the Veteran's head.

In making this determination, the examiner should clearly explain the significance of any documentation, or lack of documentation, regarding the Veteran's claimed injury and symptoms in the record, such as whether, given the onset of symptomatology asserted by the Veteran, he would likely have sought medical treatment or reported symptomatology on medical examination.

A complete rationale for all opinions must be provided.

A review of the Court's September 2011 decision may assist the examiner in the understand of what is required in this case. 

4.  After completing the above, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________                                   _________________________
         JOHN J. CROWLEY                                                     MICHAEL LANE
         Veterans Law Judge                                                     Veterans Law Judge
   Board of Veterans' Appeals                                         Board of Veterans' Appeals



________________________
J. PARKER
Veterans Law Judge
Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




